 

Exhibit 10.1

[Form of Retention Bonus Agreement]

 

Dear [EXECUTIVE NAME]:

We consider your continued service and dedication to Summit Midstream Partners,
LLC (the “Company”), Summit Midstream GP, LLC (the “General Partner”) and Summit
Midstream Partners, LP (the “Partnership” and collectively, with the Company and
the General Partner, “Summit”) essential to our business plan.  To incentivize
you to remain employed with Summit and to address concerns that you may have
about your job security, we are pleased to offer you a retention bonus, as
described in this letter agreement (the “Agreement”).  This Agreement requires
your acceptance by executing and returning the signature page hereto within
seven days of the above date and may be revoked if not so accepted.

1.Retention Bonus.  In recognition of your continued service with Summit through
and until the earlier of the date that (a) your employment with Summit has been
terminated by Summit without Cause and (b) Summit has completed a Change in
Control Event (the “Retention Period”), we are offering you a retention bonus in
the amount of [AMOUNT], less all applicable withholdings and deductions required
by law (the “Retention Bonus”), subject to the following terms and conditions.

2.Eligibility.  You will be eligible to receive the Retention Bonus if all of
the following eligibility criteria are satisfied:

 

•

Your performance has been satisfactory, as determined in Summit’s sole
discretion, from the date of this Agreement through the end of the Retention
Period.

 

•

You are actively employed by Summit through the last day of the Retention
Period.

 

•

Summit has not given you notice of its intent to terminate your employment for
Cause (as that term is defined below), as determined in Summit’s sole discretion
on or before the last day of the Retention Period.

 

•

You execute, within 30 days following the last day of the Retention Period, a
release of claims agreement substantially in the form attached as Exhibit A to
your employment agreement with the Company dated [DATE] (the “Employment
Agreement”).

3.Payment Terms.  If you are eligible to receive the Retention Bonus, it will be
paid to you in one lump sum cash payment within 30 days following the last day
of the Retention Period.

4.Definition of Change in Control.  For purposes of this Agreement, the term

 

--------------------------------------------------------------------------------

 

“Change in Control Event” shall mean any of the following events or
transactions:  (i) any “person” or “group” within the meaning of Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act,”) other
than the Company, Energy Capital Partners II, LP or any of their respective
Affiliates (as determined immediately prior to such event), shall become the
beneficial owners, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of fifty percent (50%) or more of
the combined voting power of the equity interests in the General Partner or the
Partnership; (ii) the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership, (iii)
the sale or other disposition by the General Partner or the Partnership of all
or substantially all of its assets in one or more transactions to any Person
other than the Company, the General Partner, the Partnership or Energy Capital
Partners II, LP or any of their respective Affiliates; or (iv) a transaction
resulting in a Person other than the Company, the General Partner or Energy
Capital Partners II or any of their respective Affiliates (as determined
immediately prior to such event) being the sole general partner of the
Partnership.  Notwithstanding any of the foregoing, in no event shall any
transaction the sole effect of which is that the Partnership no longer has a
class of equity securities registered under the Exchange Act or listed for
trading on a national securities exchange constitute or be deemed to be a
“Change in Control Event” for purposes of this Agreement, unless that
transaction otherwise meets the description of a “Change in Control Event” set
forth in subsections (i) – (iv) above.

5.Definition of Cause.  For purposes of this Agreement, the term “Cause” shall
have the meaning ascribed to it in the Employment Agreement.

6.Code Section 409A.  This Agreement is intended to comply with, or be exempt
from, Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) and shall be construed and administered in accordance with Section
409A.  None of the amounts paid pursuant to this Agreement are intended to
constitute or provide for a deferral of compensation that is subject to Section
409A.  To the extent that the Committee (as defined below) determines that the
Retention Bonus is not exempt from Section 409A, the Committee may (but shall
not be required to) amend this Agreement in a manner intended to comply with the
requirements of Section 409A or an exemption therefrom (including amendments
with retroactive effect), or take any other actions as it deems necessary or
appropriate to (a) exempt the Retention Bonus from Section 409A and/or preserve
the intended tax treatment of the benefits provided with respect to the
Retention Bonus, or (b) comply with the requirements of Section 409A.  To the
extent applicable, this Agreement shall be interpreted in accordance with the
provisions of Section 409A.  Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit hereunder constitutes
non-exempt “nonqualified deferred compensation” for purposes of Section 409A,
and such payment or benefit would otherwise be payable or distributable
hereunder by reason of your termination of employment, (i) all references to
your termination of employment shall be construed to mean a “Separation from
Service” (as that term is used in Section 409A), (ii) you will not be considered
to have a termination of employment unless such termination constitutes a
“Separation from Service” for purposes of Section 409A, (iii) if you are deemed
at the time of your separation from service to be a “specified employee” for
purposes of Section

2

 

--------------------------------------------------------------------------------

 

409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of any termination or other similar payments and benefits to which you may be
entitled hereunder (after taking into account all exclusions applicable to such
payments or benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of such payments and benefits shall not be provided to you prior to the earlier
of (x) the expiration of the six (6)-month period measured from the date of your
“Separation from Service” or (y) the date of your death; provided that upon the
earlier of such dates, all payments and benefits deferred pursuant to this
clause (iii) shall be paid in a lump sum to you, and any remaining payments and
benefits due hereunder shall be provided as otherwise specified herein; (iv) the
determination of whether the you are a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of your separation from
service shall be made by the Company in accordance with the terms of Section
409A (including Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto).

7.Termination.  In the event that you continue to be employed by Summit and a
Change in Control Event has not been completed on or prior to December 31, 2020,
this Agreement shall terminate, become null and void and have no further force
or effect; provided, however, that Summit may, at its option and in its sole
discretion, extend the termination date to a date not later than December 31,
2021, by providing written notice to you of said extension.

8.Severability.  If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
General Partner’s Compensation Committee or any successor committee that is
appointed by Summit’s board of directors to administer Summit’s compensation
policies (the “Committee”), materially altering the intent of this Agreement,
such provision shall be stricken as to such jurisdiction, and the remainder of
this Agreement shall remain in full force and effect.

9.Amendments and Waiver.  Summit may amend the Agreement or waive any conditions
or rights under this Agreement at any time, provided that it does so in a
written instrument and provided further that no such change shall materially
reduce your rights or benefits without your signature and the signature of the
Chief Executive Officer of Summit.

10.Successors and Assigns.  Summit may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of Summit’s successors and assigns.  This Agreement shall be binding
upon you and your heirs, executors, administrators, successors and assigns.

11.Governing Law.  The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Texas without regard to its conflicts
of laws principles.

12.Consent to Jurisdiction and Service of Process; Appointment of Agent.  EACH

3

 

--------------------------------------------------------------------------------

 

PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND OF THE STATE
COURTS LOCATED IN THE STATE OF TEXAS IN HARRIS COUNTY AND IRREVOCABLY AGREES
THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY (a) CONSENTS TO SUBMIT HIMSELF,
HERSELF OR ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS
OR PROCEEDINGS, (b) AGREES THAT HE, SHE OR IT WILL NOT ATTEMPT TO DENY OR DEFEAT
SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT, AND (c) AGREES THAT HE, SHE OR IT WILL NOT BRING ANY SUCH ACTION OR
PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS.  EACH PARTY ACCEPTS FOR HIMSELF,
HERSELF OR ITSELF AND IN CONNECTION WITH SUCH PARTY’S PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON
THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT
THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY
SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY
A PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE
APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT
SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

13.Entirety.  This Agreement contains all of the understandings and
representations between Summit and you relating to the Retention Bonus and
supersedes all prior and contemporaneous  understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to any retention bonus; provided, however, that this Agreement shall not
supersede any other written agreements between Summit and you, including,
specifically, the Employment Agreement, which shall remain in full force and
effect.  

14.Headings.  Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

[Signature Page Follows]




4

 

--------------------------------------------------------------------------------

 

Your signature below indicates your agreement with and understanding that this
Retention Bonus is subject to all of the terms and conditions contained in this
Agreement.  You further acknowledge that you have read and understand this
Agreement.  By signing below, you agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under this Agreement.

 

SUMMIT MIDSTREAM PARTNERS, LLC,
a Delaware limited liability company



By: __________________________________
Name:  

Title:  

 

 

 

SUMMIT MIDSTREAM GP, LLC,
a Delaware limited liability company



By: __________________________________
Name:  

Title:  

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP,
a Delaware limited partnership


By:  Summit Midstream GP, LLC
Its:   General Partner

 

 

By: __________________________________
Name:  

Title:  

 

 

 

“EXECUTIVE NAME”

 

 

____________________________________
[Name]

 

5

 